Citation Nr: 1121043	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel







INTRODUCTION

The Veteran was a member of the Puerto Rico Army National Guard from March 1972 to February 1977.  The Veteran had subsequent active service with the Army from February 1977 until August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Basic eligibility for nonservice-connected pension benefits was found not to be established therein.

On appeal, the Board found that basic eligibility for nonservice-connected pension benefits was not established and therefore denied the appeal in a February 2009 decision.

The Veteran subsequently appealed the February 2009 Board decision to the Court of Appeals for Veterans Claims (CAVC).  The VA General Counsel submitted a Brief of the Appellee requesting that the Board's February 2009 decision be vacated and the claim be remanded for further development.  In a January 2011 Memorandum Decision, the CAVC granted the relief requested in the VA General Counsel's brief.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded.  Such remand is necessary to ensure that the development ordered by the CAVC is undertaken.  

The Board notes at the outset that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24)(A) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  Solely by virtue of his active service from February 1977 to August 1978, the Board refers herein to the Veteran rather than the appellant.  

The Veteran contends that he satisfies the basic eligibility requirement for nonservice-connected pension benefits of having "active military, naval, or air service" for ninety days or more during a period of war.  See 38 U.S.C.A. § 1521(j) (West 2002 & Supp 2010); 38 C.F.R. § 3.3(a)(3) (2010).  He does not contend, nor does the evidence show, that his active service from February 1977 to August 1978 was during any period of war or conflict.  Rather, he essentially points out that he served on active duty for training (ACTDUTRA) during the Vietnam conflict period of war, defined by 38 U.S.C.A. § 101(29) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.6(c) (2010) as the period beginning on August 5, 1964, and ending on May 7, 1975, for Veterans who did not serve in the Republic of Vietnam, from March to October 1972.  

In addition to his active service from February 1977 to August 1978, the Veteran's DD-214 reflects that he had six months and sixteen days of previous active service.  Service personnel records submitted in April 2009 reveal that the Veteran was ordered to twenty weeks of ACTDUTRA with the Puerto Rico Army National Guard in May 1972.

The Board began its February 2009 decision by indicating, pursuant to Mason v Principi, 16 Vet. App. 129 (2002), that no discussion of VA's duty to assist the Veteran in substantiating his claim was necessary because the law rather than the facts was dispositive.  Next, the Board found that the Veteran had not established basic eligibility for nonservice-connected pension benefits because, although it appears that the Veteran served on ACTDUTRA for ninety days or more during a period of war, this service did not constitute "active military, naval, or air service."  38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.6(a) (2010) were cited in this regard.  This statute and regulation define "active military, naval, or air service" to include, in addition to active service, "any period of [ACTDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Because the record did not reflect that the Veteran was service-connected for any disease or injury, and because he had not alleged and the record did not show that he became disabled from any disease or injury incurred or aggravated in the line of his ACTDUTRA duty, it was determined that he did not have "active military, naval, or air service."

Following the VA General Counsel's Brief of the Appellee, the CAVC issued its January 2011 Memorandum Decision.  The CAVC first concluded that the Board misinterpreted 38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.6(a) (2010).  In this regard, the plain language of this statute and regulation was noted to require "only that a Veteran be disabled . . . from a disease or injury incurred or aggravated in the line of duty during active duty for training, not that any such disability receive service-connected status."  The CAVC then concluded that it was unclear how the Board determined that the Veteran was not disabled from a disease or injury incurred or aggravated in the line of his ACTDUTRA duty given that VA never attempted to obtain his service treatment records and service personnel records.  Finding this failure clearly erroneous and determining that it was unable to find that the error was harmless, the CAVC directed that the duty to assist relating to obtaining records held by federal agencies, as outlined in 38 U.S.C.A. § 5103(A)(b)(3), 38 C.F.R. § 3.159(c)(2), and 38 C.F.R. § 3.159(e), be followed, if applicable, with respect to the Veteran's service treatment and personnel records.

The Board recognizes, as did the CAVC, that the plain language of 38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.6(a) (2010) require that a Veteran be "disabled . . . from a disease or injury incurred or aggravated in the line of duty" to have "active military, naval, or air service."  At this point the Board observes that perhaps it should have provided additional reasons and bases to support the determination that the lack of attaining service-connected status is fatal to the Veteran's claim of eligibility to nonservice-connected benefits.  This is evident from the paucity of analysis in the CAVC's determination (and the General Counsel's Brief) that it is possible to conclude that a Veteran had "active military, naval, or air service" on the basis of a disease or injury incurred or aggravated in the line of ACTDUTRA duty short of him being service-connected for such disease or injury.  Indeed, this conclusion does not appear to follow from this plain language, and no other basis in statute, regulation, or case law for this determination was articulated.  Rather, the CAVC's determination seemingly contradicts pertinent statutes, regulations, and caselaw.  Below the Board will briefly provide additional explanation in an effort to provide guidance to adjudicators once the development ordered by the CAVC has been completed. 

The CAVC previously has held that "an individual who has served only on [ACTDUTRA] must establish a service-connected disability in order to achieve [V]eteran status . . . ."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  A "Veteran" once again is "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010).  It readily follows that the Veteran here (who, as discussed above, is referred to as a Veteran solely by virtue of his active service) must establish a service-connected disability in order for his ACTDUTRA duty to qualify as "active military, naval, or air service."

Indeed, the legal and regulatory definition of "service-connected" mirrors the language in 38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.6(a) (2010) for when ACTDUTRA constitutes "active military, naval, or air service."  38 C.F.R. § 3.1(k) provides that "service-connected means, with respect to disability . . . that such disability was incurred or aggravated . . . in line of duty in the active military, naval, or air service." See also 38 U.S.C.A. § 101(16) (West 2002 & Supp. 2010).  In contrast, 38 C.F.R. § 3.1(l) provides that "nonservice-connected means, with respect to disability . . . that such disability was not incurred or aggravated . . . in line of duty in the active military, naval, or air service."  See also 38 U.S.C.A. § 101(17) (West 2002 & Supp. 2010).

Moreover, 38 U.S.C.A. § 1521(j)(1), (2) (West 2002 & Supp. 2010) specifically states that in order to meet the requirements of nonservice-connected pension, the Veteran must have, in pertinent part, served on active duty for a period of ninety days or more during a period of war; or served "during a period of war and was discharged or released from such service for a service-connected disability." (Emphasis added).  The latter clause of the above sentence, contained in 38 U.S.C.A. § 1521(j)(2), clearly states that in the event a Veteran's active duty service was less than ninety days during a period of war, eligibility for nonservice-connected pension would be precluded unless the Veteran was discharged or released from such service for a service-connected disability.  In light of the above, it seems unlikely that Congress intended for an individual serving on ACTDUTRA during a period of war to be entitled to nonservice-connected benefits short of gaining service-connected status.  Otherwise, it would appear that a non-Veteran could be entitled to nonservice-connected benefits under circumstances that an active duty Veteran would not.

Despite the aforementioned discussion, a Veteran "as a matter of law, [has] the right to compliance with the remand orders" contained in a decision of the CAVC.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  The Board thus has no discretion and must comply with the directive in the CAVC's January 2011 Memorandum Decision that applicable duty to assist statutes and regulations be followed in obtaining the Veteran's service treatment records and service personnel records.  A remand is necessary so that this may be undertaken.  

Upon completion of the evidentiary development ordered below, further adjudication shall consider, if necessary and appropriate, whether the Veteran may be eligible for nonservice-connected pension short of being service-connected for a disability on the basis of a disease or injury incurred or aggravated during a period of ACTDUTRA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Follow 38 U.S.C.A. § 5103(A)(b)(3) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159(c)(2) (2010), and 38 C.F.R. § 3.159(e) (2010) if applicable, in attempting to obtain the Veteran's service treatment records and service personnel records.  This shall include any and all such records related to his ACTDUTRA in 1972 as a member of the Puerto Rico Army National Guard.  Every appropriate source shall be contacted.  All efforts made pursuant to this paragraph must be in writing and documented in the claims file.  Any service treatment records or service personnel records received shall be associated with the claims file.

2.  After completion of the above development, review the claims file and undertake any additional development indicated.

3.  Then readjudicate the Veteran's claim.  If the decision remains adverse to him, he and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



